UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended Commission File October 27, 2007 Number 1-5674 ANGELICA CORPORATION (Exact name of registrant as specified in its charter) MISSOURI 43-0905260 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 424 South Woods Mill Road CHESTERFIELD, MISSOURI 63017 (Address of principal executive offices) (Zip Code) (314) 854-3800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer_X_Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo _X_ The number of shares outstanding of registrant's Common Stock, par value $1.00 per share, atNovember 30, 2007 was 9,770,291 shares. ANGELICA CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS OCTOBER 27, 2007 FORM 10-Q QUARTERLY REPORT Page Number Reference Part I.Financial Information: Item 1.Condensed Consolidated Financial Statements: Condensed Consolidated Statements of Income - Third Quarter and Nine Months Ended October 27, 2007 and October 28, 2006 (Unaudited) 2 Condensed Consolidated Balance Sheets – October 27, 2007 and January 27, 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – Nine Months Ended October 27, 2007 and October 28, 2006 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-14 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15-21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22-23 Part II.Other Information: Item 4. Submission of Matters to a Vote of Security Holders 24 Item 6.Exhibits 24 Signatures 25 Exhibit Index 26 CONDENSED CONSOLIDATED STATEMENTS OF INCOME Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands, except per share amounts) Third Quarter Ended Nine Months Ended October 27, 2007 October 28, 2006 October 27, 2007 October 28, 2006 Revenues $ 108,814 $ 107,768 $ 324,167 $ 320,060 Cost of services (92,539 ) (90,467 ) (279,652 ) (272,893 ) Gross profit 16,275 17,301 44,515 47,167 Selling, general and administrative expenses (10,834 ) (13,392 ) (37,944 ) (41,237 ) Amortization of other acquired assets (1,045 ) (1,061 ) (3,171 ) (3,221 ) Other operating income, net 412 2,415 581 2,912 Income from operations 4,808 5,263 3,981 5,621 Interest expense (2,439 ) (2,486 ) (7,069 ) (7,055 ) Non-operating income, net 536 185 969 567 Income (loss) before income taxes 2,905 2,962 (2,119 ) (867 ) Income tax benefit (provision) 1,721 (387 ) 4,157 1,228 Net income $ 4,626 $ 2,575 $ 2,038 $ 361 Basic income per share $ 0.50 $ 0.28 $ 0.22 $ 0.04 Diluted income per share $ 0.50 $ 0.28 $ 0.22 $ 0.04 The accompanying notes are an integral part of the consolidated financial statements. 2 CONDENSED CONSOLIDATED BALANCE SHEETS Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands) October 27, January 27, 2007 2007 ASSETS Current Assets: Cash $ 602 $ 6,254 Receivables, less reserves of $1,626 and $848 67,562 56,874 Linen inventory 52,100 50,902 Assets held forsale 4,360 4,491 Prepaid expenses and other current assets 4,286 4,019 Total Current Assets 128,910 122,540 Property and Equipment 202,183 196,423 Less accumulated depreciation 110,024 104,458 Total Property and Equipment 92,159 91,965 Other: Goodwill 49,259 49,259 Other acquired assets 34,955 38,108 Cash surrender value of life insurance 1,957 9,664 Deferred income taxes 20,080 19,035 Miscellaneous 6,046 5,734 Total Other Assets 112,297 121,800 Total Assets $ 333,366 $ 336,305 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ - $ 96 Life insurance policy loans - 8,298 Accounts payable 30,046 32,867 Accrued wages and other compensation 7,606 8,961 Deferred compensation and pension liabilities 1,704 1,693 Deferred income taxes 5,483 4,961 Other accrued liabilities 29,293 29,392 Total Current Liabilities 74,132 86,268 Long-Term Debt, less current maturities 95,700 85,300 Other Long-Term Liabilities 13,706 17,191 Shareholders' Equity: Common Stock, $1 par value, authorized 20,000,000 shares, issued:9,572,938 and 9,518,688 shares 9,573 9,519 Capital surplus 8,924 7,174 Retained earnings 139,194 140,277 Accumulated other comprehensive loss (3,390 ) (4,839 ) Common Stock in treasury, at cost: 289,592 and 296,419 shares (4,473 ) (4,585 ) Total Shareholders' Equity 149,828 147,546 Total Liabilities and Shareholders' Equity $ 333,366 $ 336,305 The accompanying notes are an integral part of the consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands) Nine Months Ended October 27, 2007 October 28, 2006 Cash Flows from Operating Activities: Net income $ 2,038 $ 361 Non-cash items included in net income: Depreciation 10,785 11,371 Amortization 4,251 4,024 Deferred income taxes (1,678 ) (1,228 ) Recognition of uncertain tax positions (2,396 ) - Cash surrender value of life insurance (1,123 ) (1,029 ) Gain on disposal of assets (287 ) (1,473 ) Change in working capital components of continuing operations (13,879 ) (4,744 ) Other, net (2,195 ) (1,768 ) Net cash (used in) provided by operating activities of continuing operations (4,484 ) 5,514 Cash Flows from Investing Activities: Expenditures for property and equipment, net (9,561 ) (5,631 ) Disposals of assets 526 5,765 Life insurance premiums paid, net of death benefits received (367 ) 158 Net cash (used in) provided byinvesting activities of continuing operations (9,402 ) 292 Cash Flows from Financing Activities: Repayments of long-term debt (84,696 ) (80,144 ) Borrowings of long-term debt 95,000 77,500 Repayments of life insurance policy loans (8,298 ) - Borrowings from life insurance policy loans 8,514 1,101 Debt issuance costs - (48 ) Dividends paid (3,121 ) (3,116 ) Exercise of stock options 847 270 Net cash provided by (used in) financing activities of continuing operations 8,246 (4,437 ) Cash Flows from Discontinued Operations: Operating cash flows (12 ) (283 ) Net (decrease) increase in cash (5,652 ) 1,086 Balance at beginning of year 6,254 4,377 Balance at end of period $ 602 $ 5,463 Supplemental cash flow information: Purchases of property and equipment included in accounts payable $ 1,835 $ - Life insurance death benefit proceeds used to repay life insurance policy loans $ 542 $ 306 The accompanying notes are an integral part of the consolidated financial statements. 4 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS THIRD QUARTER AND NINE MONTHS ENDED OCTOBER 27, 2007 AND OCTOBER 28, 2006 NOTE 1.BASIS OF PRESENTATION The accompanying condensed consolidated financial statements are unaudited, and these consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended January 27, 2007 (fiscal 2006). It is management’s opinion that all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results during the interim period have been included. All significant intercompany accounts and transactions have been eliminated. The results of operations for the third quarter and nine months ended October 27, 2007 and cash flows for the nine months ended October 27, 2007 are not necessarily indicative of the results that will be achieved for the full fiscal year 2007. Cash flows related to operations that were discontinued prior to fiscal year 2006 are segregated for reporting purposes in the Statement of Cash Flows. NOTE 2.SHARE-BASED PAYMENTS The Company has various stock option and stock bonus plans that provide for the granting of incentive stock options, non-qualified stock options, restricted stock and performance awards to certain employees and directors. Options and awards have been granted at or above the fair market value at the date of grant, although certain plans allow for awards to be granted at a price below fair market value. Options vest over periods ranging from six months to four years, and are exercisable not less than six months nor more than 10 years after the date of grant. Restricted shares granted to non-employee directors generally vest over one to three years. Restricted shares granted to employees generally represent performance-contingent awards that vest at the end of three years upon the attainment of certain earnings performance goals, with the exception of certain retention awards granted in the third quarter of fiscal 2006 that vest over a ten year period upon the attainment of certain earnings performance goals.The Company estimates the fair value of its option awards on the date of grant using the Black-Scholes option pricing model. No options were granted in the third quarter or nine months ended October 27, 2007 or October 28, 2006. A summary of the status of the Company’s stock option plans as of October 27, 2007, and changes for the nine months then ended is presented in the table below: 5 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Options outstanding at January 28, 2007 581,850 $ 21.49 6.4 $ 3,496,000 Granted - - Exercised (54,250 ) 15.62 Forfeited (4,500 ) 32.88 Expired - - Options outstanding at October 27, 2007 523,100 $ 22.00 5.8 $ 487,000 Options exercisable at October 27, 2007 466,850 $ 21.82 5.4 $ 487,000 The Company determines the fair value of its restricted stock awards based on the market price of its common stock on the date of grant. Restricted stock activity for the nine months ended October 27, 2007 was as follows: Shares Weighted Average Grant Date Fair Value Nonvested at January 28, 2007 296,269 $ 19.70 Granted 79,157 26.67 Vested (7,276 ) 22.48 Forfeited (62,105 ) 21.32 Nonvested at October 27, 2007 306,045 $ 21.11 Total compensation expense for all stock option and stock bonus plans during the third quarter and nine months ended October 27, 2007 was $241,000 and $770,000, respectively (net of $97,000 and $310,000 related income tax benefit). During the third quarter and nine months ended October 28, 2006, the Company recognized expense of $130,000 and $500,000 for stock option and stock bonus plans, respectively (net of $81,000 and $309,000 related income tax benefit). The total compensation cost related to nonvested stock options and awards not yet recognized is currently expected to be a combined total of approximately $3,488,000. This cost is expected to be recognized over a weighted average period of 4.1 years. NOTE 3.NON-OPERATING INCOME, NET In the first nine months of fiscal 2007, the Company recorded non-operating income of $969,000 which consisted primarily of interest income earned on invested cash balances and notes receivable and a gain of $287,000 from the death benefit of a Company-owned life insurance policy. In the first nine months of fiscal 2006, the Company recorded non-operating income of $567,000 which included a $281,000 loss related to a natural gas derivative (see Note 9) offset by interest income and a gain of $184,000 from the death benefit of a Company-owned life insurance policy. 6 NOTE 4.INCOME TAXES On July 13, 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (FIN 48). The Company adopted the provisions of FIN 48 on January 28, 2007, the first day of its 2007 fiscal year. The implementation of FIN 48 did not result in a cumulative adjustment to the Company’s previously recorded liability for unrecognized tax benefits, which amounted to $2,329,000 as of the date of adoption. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in its tax provision. Due to its net operating loss and tax credit carryforward position, the Company recognized no penalties or interest during the first nine months ended October 27, 2007 or October 28, 2006, and had no interest or penalties accrued as of October 27, 2007 or January 27, 2007. During the current quarter, the statute of limitations on certain tax return years expired. The expiration of those statutes of limitation resulted in the recognition of uncertain tax positions in the amount of $2,329,000 through the effective tax rate. Following this recognition event, the Company has no remaining unrecognized tax benefit recorded. The Company is subject to taxation in the United States, and its tax years for 2004 through 2006 are subject to examination by the tax authorities. With few exceptions, the Company is no longer subject to U.S. federal, state or local examinations by tax authorities for years before 2004. The Company recorded a tax benefit of $4,157,000 for the first nine months ended October 27, 2007. This benefit consisted of $608,000 based upon the Company’s estimated effective tax rate of 28.67% for the year, $719,000 from federal and state tax credits, $2,396,000 from the recognition of the uncertain tax positions discussed above and permanent true-ups following the filing of the fiscal 2006 tax return, and $434,000 from the favorable settlement of an audit with Revenue Canada related to its former foreign subsidiary, Angelica International, Ltd. during the second quarter of fiscal 2007. The Company has a federal net operating loss carryover of $36,430,000 which will expire beginning in 2025; $2,986,000 of federal tax credit carryovers which expire at various dates beginning in 2021 or have no expiration date; $9,064,000 of state tax credit carryovers which expire at various dates beginning in 2012 or have no expiration date; and various other charitable contribution carryovers, tax credits and state net operating loss carryovers. NOTE 5.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of Common Stock outstanding during the period. Diluted earnings per share is computed by dividing net income by the weighted average number of Common and Common equivalent shares outstanding. The following table reconciles weighted average shares outstanding to amounts used to calculate basic and diluted earnings per share for the third quarter and nine months ended October 27, 2007 and October 28, 2006 (shares in thousands): 7 Third Quarter Ended Nine Months Ended October 27, October 28, October 27, October 28, 2007 2006 2007 2006 Weighted Average Shares: Average shares outstanding 9,282 9,191 9,265 9,179 Effect of dilutive securities 28 31 58 38 Average shares outstanding, adjusted for dilutive effects 9,310 9,222 9,323 9,217 NOTE 6.GOODWILL AND OTHER ACQUIRED ASSETS In accordance with Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets,” the Company performed its annual goodwill impairment test at the end of the third quarter of fiscal 2007 which resulted in no indication of impairment. Other acquired assets consisted of the following (dollars in thousands): October 27, 2007 January 27, 2007 Gross Other Gross Other Carrying Accumulated Acquired Carrying Accumulated Acquired Amount Amortization Assets, net Amount Amortization Assets, net Customer contracts $ 41,831 $ (13,112 ) $ 28,719 $ 41,813 $ (10,984 ) $ 30,829 Non-compete covenants 11,089 (4,853 ) 6,236 11,089 (3,810 ) 7,279 Other acquired assets $ 52,920 $ (17,965 ) $ 34,955 $ 52,902 $ (14,794 ) $ 38,108 Aggregate amortization expense for the nine months ended October 27, 2007 and October 28, 2006 amounted to $3,171,000 and $3,221,000, respectively. Other acquired assets are scheduled to be fully amortized by fiscal year 2021 with corresponding annual amortization expense estimated for each of the next five fiscal years as follows (dollars in thousands): 2007 $4,179 2008 3,826 2009 3,514 2010 3,051 2011 3,041 NOTE 7.LONG TERM DEBT The Company’s long-term bank borrowings are financed through a $125,000,000 revolving credit facility under a loan agreement that matures on November 30, 2010. Amounts borrowed under the credit facility bear interest at a floating rate equal to either (i) LIBOR 8 plus a margin, or (ii) a Base Rate, defined as the higher of either (a) the Federal Funds Rate plus 0.50% or (b) the Prime Rate. The margin for the LIBOR rate option is based on the Company’s ratio of “Funded Indebtedness” to “EBITDA,” as each is defined in the loan agreement, and may range from 1.5% to 2.0%. The LIBOR interest rate option may be selected for periods of 1 to 3 months, 6 months or 12 months. As of October 27, 2007, there was $95,700,000 of outstanding debt under the credit facility, secured by a first lien on all equipment, inventory, and accounts receivable, and certain real estate. Of this amount, $93,000,000 bore interest at rates ranging from 4.87% to 5.40% under LIBOR contracts, plus a margin (2.00% as of October 27, 2007), and $2,700,000 bore interest at 7.75%, the Prime Rate, as of October 27, 2007. Furthermore, the Company had $12,827,000 outstanding in irrevocable letters of credit as of October 27, 2007, which reduced the amount available to borrow under the line of credit to $15,254,000 as of the end of the third quarter. As of October 27, 2007, the fee on the outstanding letters of credit and unused funds was 2.5% and 0.25%, respectively. The Company is subject to certain financial covenants under its loan agreement. One of these covenants requires that the Company maintain a minimum consolidated net worth of $120,920,000 plus an aggregate amount equal to 50% of quarterly net income beginning with the fourth quarter of fiscal 2005 (with no reduction for net losses), and an asset coverage ratio of no less than 1 to 1. Other covenants require the Company to maintain a minimum ratio of “EBITDA” to “Fixed Charges” of no less than 1.15 to 1, and a maximum ratio of “Funded Indebtedness” to “EBITDA” of no more than 3.5 to 1. The Company was in compliance with these loan covenants as of October 27, 2007. As of October 27, 2007, there was $30,325,000 of life insurance policy loans outstanding. The loans bore interest at a fixed rate of 8.0% or variable rates ranging from 5.7% to 6.2%. The proceeds upon surrender of the policies will be reduced by the amount of any loans outstanding, unless repaid by the Company prior to that time. The total amount borrowed is netted against cash surrender value of life insurance in the Condensed Consolidated Balance Sheet as of October 27, 2007. NOTE 8.RETIREMENT BENEFITS The Company has a non-contributory defined benefit pension plan covering primarily all salaried and hourly administrative non-union personnel who had met participation requirements prior to September 1, 2004. The benefit formula is based on years of service and compensation during employment. The funding policy of the pension plan is in accordance with the requirements of the Employee Retirement Income Security Act of 1974. The Company amended the pension plan, effective September 1, 2004, to freeze participation in the plan. No employee shall become a participant in the pension plan on or after that date. The net periodic pension expense recognized in the third quarter and nine months ended October 27, 2007 and October 28, 2006 was as follows: 9 Third Quarter Ended Nine Months Ended October 27, October 28, October 27, October 28, (Dollars in thousands) 2007 2006 2007 2006 Pension expense: Service cost $ (1 ) $ (3 ) $ 171 $ 223 Interest cost 300 308 962 932 Expected return on plan assets (371 ) (322 ) (1,037 ) (966 ) Unrecognized loss 17 17 51 51 Net periodic pension expense $ (55 ) $ - $ 147 $ 240 An adjustment was made in the third quarter of fiscal 2007 to reflect final actuarial calculations for the pension plan’s 2007 plan year. The decrease in expense is reflective of the reduced number of active plan participants as of January 1, 2007. Total expense for fiscal 2007 is expected to be approximately $196,000. In addition, the Company currently expects to contribute a total of approximately $2,140,000 to the pension plan in fiscal 2007. NOTE 9.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES The Company entered into an interest rate swap agreement with one of its lenders effective September 9, 2002. The swap agreement fixed the variable portion of the interest rate (excluding a margin) at 3.58% on $10,000,000 of the outstanding debt under the Company’s revolving credit facility until the swap’s termination on May 30, 2007. The Company elected to apply cash flow hedge accounting for the interest rate swap agreement in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities.” Accordingly, the derivative was recorded as an asset or liability at its fair value and the effective portion of changes in the fair value of the derivative, as measured quarterly, was reported in accumulated other comprehensive income. The loss on the derivative included in accumulated other comprehensive loss in the third quarter ended October 28, 2006 amounted to $31,000, net of tax; and $41,000 and $33,000 for the nine months ended October 27, 2007 and October 28, 2006, respectively, net of tax. The Company recorded a current asset of $67,000 for the fair value of the derivative as of January 27, 2007. Since October 2005, the Company has entered into natural gas futures contracts to fix the price for a portion of its future purchases of natural gas and reduce its exposure to volatility in the cost of natural gas consumed by its service centers due to fluctuations in the price on the New York Mercantile Exchange (NYMEX). For fiscal years 2007, 2008 and 2009, these futures contracts are expected to hedge approximately 73%, 61% and 34%, respectively, of the Company’s total requirements for natural gas (measured at current usage rates). As of October 27, 2007, the weighted-average cost of natural gas under these contracts is $8.96 per decatherm. The Company has elected to apply cash flow hedge accounting for these derivatives in accordance with SFAS No. 133. Accordingly, the net gain (loss) on the derivatives included in other comprehensive income (loss) for the third quarter and nine months ended October 27, 2007, amounted to $262,000 and $1,490,000, respectively, net of tax, and $(1,587,000) and $(2,489,000), respectively, net of tax, for the third quarter and nine months ended October 28, 2006, respectively. Prior to the second quarter of fiscal 2006, a portion of the Company’s natural gas derivatives were not considered a cash flow hedge for accounting purposes. The change in fair value for 10 these derivatives was included in non-operating income for the nine months ended October 28, 2006, and amounted to a loss of $281,000. The Company has recorded a current liability of $1,800,000 and $2,863,000 as of October 27, 2007 and January 27, 2007, respectively, and a long-term liability of $359,000 and $1,968,000 as of October 27, 2007 and January 27, 2007, respectively, for the fair value of the derivatives. The Company estimates that $1,800,000 of unrealized losses included in accumulated other comprehensive loss before taxes as of October 27, 2007 will be reclassified to cost of services within the next 12 months as natural gas is purchased for consumption in the service centers. In addition to the futures contracts, the Company has existing contracts as of October 27, 2007 for the physical delivery of natural gas that fix the NYMEX cost of gas for approximately 4% of its estimated natural gas purchase requirements in the next 12 months, and that fix the basis cost of gas for approximately 81% of its estimated natural gas purchase requirements in the next 12 months. Although these contracts are considered derivative instruments, they meet the normal purchases exclusion contained in SFAS No. 133, as amended by SFAS No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities,” and SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities,” and are therefore exempted from the related accounting requirements. NOTE 10.COMPREHENSIVE INCOME (LOSS) Comprehensive income (loss), consisting primarily of net income (loss) and changes in the fair value of derivatives (see Note 9), net of taxes, totaled $4,888,000 and $956,000 for the third quarter ended October 27, 2007 and October 28, 2006, respectively; and $3,487,000 and $(2,162,000) for the nine months ended October 27, 2007 and October 28, 2006, respectively. NOTE 11.COMMITMENTS AND CONTINGENCIES Prior to its sale of the Life Uniform retail business segment to Healthcare Uniform Company, Inc. in fiscal 2004, the Company was a guarantor under certain Life Uniform store lease agreements. These guarantees obligated the Company to make all payments due under the leases until their expiration in the event of default of Life Uniform. In connection with the sale of Life Uniform, the Company requested consents, as required, from landlords to assign the store leases to Healthcare Uniform Company. As a condition to such consents, certain landlords required that the Company continue as a guarantor of the leases. Under the Company’s agreement with Healthcare Uniform Company, these guarantees will only extend until the end of each lease’s then current term. As of October 27, 2007, the Company is secondarily obligated as a guarantor for 30 store lease agreements and the estimated maximum potential amount of future payments the Company could be required to make under these guarantees is $4,973,000. Although these guarantees expire at various dates through fiscal year 2014, approximately 84% of the estimated maximum potential future payments expire by the end of fiscal year 2010. Also in connection with the sale of Life Uniform the Company received an unsecured junior subordinated promissory note for approximately $4,000,000 of the purchase price of its former retail business. The payment of this note is subordinated to the bank indebtedness which Healthcare Uniform Company incurred in connection with its acquisition of Life Uniform. The Company is currently carrying the note on its balance sheet at $3,714,000, 11 which reflects a discount of $1,000,000 made on the note at the time of the sale accreted through October 27, 2007. The Company has provided certain indemnities to the buyer in connection with the sale of Life Uniform. Although indemnification claims are generally subject to an aggregate limit of $6,000,000, the Company believes the likelihood of making any payments for indemnification claims is remote and has reserved accordingly. In connection with the March 2005 acquisition of Royal Institutional Services, Inc. and its affiliate, The Surgi-Pack Corporation, a portion of the purchase price was placed into escrow, with payment to the sellers contingent upon the occurrence of certain events as specified in the purchase agreement. As of October 27, 2007, $1,000,000 remained in escrow due the sellers in March 2015 upon compliance with the restrictive covenants. The Company carries insurance policies on insurable risks with coverage and other terms that it believes to be appropriate. The Company generally has self-insured retention limits and has obtained fully-insured layers of coverage above such self-insured retention limits. Accruals for self-insurance losses are made based on claims experience. Liabilities for existing and unreported claims are accrued for when it is probable that future costs will be incurred. The Company faces a possible exposure to outstanding workers’ compensation claims incurred prior to fiscal 1999 that were sold to a former insurance carrier, in addition to exposure for deposits with that carrier for claims incurred in fiscal years 1999, 2000 and 2001 that have not yet been resolved and for claims in excess of the deductible for fiscal years 1999, 2000, 2001 and 2002. This carrier is experiencing financial difficulties and may be unable to fulfill its obligation to pay these claims, which could have a material unfavorable impact on the Company’s results of operations and financial condition if it is forced to assume these liabilities. The Company estimates its possible exposure from these outstanding claims and deposits to be approximately $409,000 as of October 27, 2007. A significant portion of the Company’s revenues is derived from operations in a limited number of markets. Revenues generated from operations in California and Arizona accounted for approximately 39% of revenues for the nine months ended October 27, 2007. The Company also faces some significant risk and uncertainty to its business operations related to the status of labor relations at its service centers. Approximately 75% of the Company’s workforce is represented by one of several unions. A collective bargaining agreement covering drivers associated with the Company’s Stockton, California service center will expire in the fourth quarter of fiscal 2007. A collective bargaining agreement covering previously unorganized drivers at the Company’s Las Vegas, Nevada depot is in the process of being negotiated. Collectively, these new and renewal agreements apply to less than 1% of the Company’s total workforce. Any work interruptions or stoppages that may result from the inability to reach ratified agreements at any, some or all of these locations could have a material adverse impact on the Company’s results of operations and financial condition. The Company is a party to various claims and legal proceedings which arose in the ordinary course of its business. Although the ultimate disposition of these proceedings is not presently determinable, management does not believe that an adverse determination 12 in any or all of such proceedings will have a material adverse effect upon the consolidated financial condition or operating results of the Company. NOTE 12.NEW ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments” which amends SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities.” SFAS No. 155 simplifies the accounting for certain derivatives embedded in other financial instruments by allowing them to be accounted for as a whole if the holder elects to account for the whole instrument on a fair value basis. SFAS No. 155 also clarifies and amends certain other provisions of SFAS No. 133 and SFAS No. 140. SFAS No. 155 is effective for the Company’s fiscal year ending January 26, 2008. Earlier adoption is permitted, provided the Company has not yet issued financial statements, including for interim periods, for that fiscal year. The Company does not expect the adoption of SFAS No. 155 to have a material impact on its consolidated financial statements. In June 2006, the EITF reached a consensus on Issue No. 06-5, “Accounting for Purchases of Life Insurance – Determining the Amount that Could Be Realized in Accordance with FASB Technical Bulletin 85-4.” EITF 06-5 stipulates that the cash surrender value and any additional amounts provided by the contractual terms of the insurance policy that are realizable at the balance sheet date should be considered in determining the amount that could be realized under the life insurance policy. The consensus also provides additional guidance for determining the amount to be realized, including the policy level for which the analysis should be performed, amounts excluded and measurement criteria. Entities will have the option of applying the provisions of EITF 06-5 as a cumulative effect adjustment to the opening balance of retained earnings or retrospectively to all prior periods. EITF 06-5 is effective for the Company’s fiscal year ending January 26, 2008. The Company does not expect that the adoption of EITF 06-5 will have a material impact on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which establishes a framework for measuring the fair value of assets and liabilities. This framework is intended to provide increased consistency in how fair value determinations are made under various existing accounting standards which permit, or in some cases require, estimates of fair market value. SFAS No. 157 also expands financial statement disclosure requirements about a company’s use of fair value measurements, including the effect of such measures on earnings. SFAS No. 157 is effective for the Company’s fiscal year ending January 31, 2009. The Company is currently evaluating the impact SFAS No. 157 will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” which amends SFAS No. 87, “Employers’
